Citation Nr: 1733522	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-11 440	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from June 1972 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was remanded by the Board in September 2015, for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of the Board's remand in September 2015 was to obtain a medical opinion.  The examiner was directed to describe how the Veteran's service-connected left knee disability affects his ability to secure or follow a substantially gainful occupation.

In October 2016, a medical opinion was obtained from a VA examiner who concluded that due to his service-connected left knee disability, the Veteran would have great difficulty with exertional employment that would entail walking, standing, and lifting, but would be suitable for sedentary work.  At the time of this examination this the Veteran's only service connected disability was left total knee replacement residuals and left knee internal derangement with degenerative joint disease, rated as 60 percent disabling.  

Since this examination, service connection has been granted for lumbar spine degenerative disc disease, rated as 20 percent disabling; radiculopathy involving the sciatic nerve, rated as 10 percent disabling for each lower extremity; and radiculopathy involving the femoral nerve, rated as 10 percent disabling for each lower extremity.  The Veteran's combined disability rating for all service connected disabilities is 90 percent and the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met. 

However, despite having a combined disability rating of 90 percent, the evidence does not show that the Veteran's service-connected disabilities have rendered him unemployable.  Of record is a March 2017 VA examination, which formed the basis upon which service connection for these disabilities was established.  Although the examiner indicated that the functional impact of the lumbar spine and associated radiculopathy would cause difficulty standing, walking and sitting, he did not specifically discuss the impact of these recently service-connected disabilities on the Veteran's employment.  Moreover, the Veteran's representative contends that the medical evidence in the record is inadequate in that there is no opinion that takes into account the impact of the Veteran's newly service-connected disabilities or the impact of these disabilities cumulatively on his ability to successfully obtain and maintain substantially gainful employment.  See July 2017, Written Brief Presentation.  

The Board agrees and finds that the file should be returned to the VA examiner who conducted the March 2017 VA examination for an addendum.  However because the Board, is otherwise satisfied with the October 2016 examiner's findings as to the service-connected left knee disability, an opinion need only be sought as to the impact of the Veteran's recently service-connected lumbar spine disc disease and associated radiculopathy involving the sciatic and femoral nerves of both lower extremities have on his ability to work.  In this regard, the Board calls attention to Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013), holding that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.

Although the Board regrets the additional delay of this appeal, a second remand is necessary to obtain an addendum opinion to ensure that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then forward the file to the VA examiner that provided the opinion in March 2017, if available.  Otherwise, provide the record to another VA examiner who will have an opportunity to review the complete file.  He/She should indicate in the addendum report that this review took place.  The need for an additional examination, or separate file review by an orthopedist to comment specifically on the lumbar spine and associated radiculopathy, is left to the discretion of the medical professional offering the addendum opinion.

The examiner should describe how the Veteran's service-connected lumbar spine disc disease and associated radiculopathy involving the sciatic and femoral nerves of both lower extremities affect his ability to secure or follow a substantially gainful occupation consistent with the Veteran's level of education, special training, and previous work experience, but without taking into account his age or any impairment caused by any nonservice- connected disabilities.  

The examiner should set forth a rationale for the conclusions reached.

3.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the TDIU claim with consideration of both a schedular basis (38 C.F.R. § 4.16 (a)) and extraschedular basis (38 C.F.R. § 4.16 (b)) to the extent appropriate.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

